DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, as to the point that the applied prior arts, both the Honda and Tahara fails to teach “the fluorocarbon gas has a composition, regarding carbon and fluorine, represented by C Fy, wherein x and y are numbers satisfying x > 7 and y > x, and includes a benzene ring structure composed of six carbon atoms”,  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3,5-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA et al (US 2012/0061769).
SUGIYAMA et al disclose a process for etching a silicon oxide film 5c (Figure 10) through a mask opening by anisotropic dry etching using a mixed gas of, for example, such fluorocarbon gases as CF.sub.4, C.sub.2F.sub.6, C.sub.4F.sub.8 and C.sub.8F.sub.8, oxygen gas, argon gas and the like, while utilizing the silicon nitride film 4 as an etch stop film [0159]. The chemical formula of C8F8 (octafluorostyrene) is provided below and such teaching easily encompasses the claimed fluorocarbon gas, which satisfying x > 7 and y > x, and includes a benzene ring structure composed of six carbon atoms.

    PNG
    media_image1.png
    413
    955
    media_image1.png
    Greyscale

With regards to claims 2-3, it is pointed out that the chemical structure of C8F8, which easily reads on the claimed substituent including a CF3 group bonded to at least one carbon atom in the benzene ring.
With regards to claim 10, SUGIYAMA et al disclose above that the etching gas further comprises oxygen, inert gas [0159].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA et al (US 2012/0061769) as applied to claim 1 above, and further in view of Takahashi et al (US 2019/0057878).

SUGIYAMA et al disclose above but fails to teach the fluorocarbon gas further comprises hydrogen or oxygen.
However, in the same field of endeavor, Takahashi et al disclose selectively etching silicon oxide film using a hydrofluorocarbon gas, which is hydrogen containing fluorocarbon (abstract; [0011]).
.	


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA et al (US 2012/0061769) as applied to claim 1 above, and further in view of Okamoto et al (US 2020/0010388).
SUGIYAMA et al disclose above but fails to explicitly teach that the plasma is generated from the fluorocarbon gas that is generated by vaporizing a raw material in a liquid state or a solid state of the fluorocarbon.
However, Okamoto et al disclose that fluorocarbon compound can be introduced in a reaction vessel, wherein the raw materials are preferred to be in a gas state when introduced to the reaction vessel.  If necessary, these raw materials are gasified with a vaporizer and then introduced to the reaction vessel [0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Okamoto et al’s teaching of introducing fluorocarbon compound in a gas state, which can be gasified with a vaporizer into Sugiyama et al’s teaching because such is preferable way to introduce the fluorocarbon compound in a reaction vessel as taught by Okamoto et al.	


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713